DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, lines 5-9, filed 16 April 2021, with respect to the rejection(s) of claim(s) 1, 4, and 13 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous rejections in view of US 2005/0130605 (Karschnia et al.).

Applicant’s arguments, see page 11, lines 10-21, filed 16 April 2021, with respect to the rejection(s) of claim(s)  1-2, 4-5, 7-10, and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previous rejections in view of US 2005/0130605 (Karschnia et al.).

Drawings
The drawings were received on 16 April 2021.  These drawings are acceptable.


Claim Objections
Claims 1-13 are objected to because of the following informalities:  
	   Re claim 1, claim line 7:  The term -- configured -- should be inserted after the term -- energy --.
   Re claim 1, claim line 8:  The phrase "the transmission values" lacks antecedent basis.  It appears that the term "transmission" should be corrected to read
-- temperature --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	   Re claim 1, claim lines 7-8:  It is not clear what structure is producing a pressure value that is being powered by the cable.  The claim recites a system, which is comprised of structure; however, there does not appear to be any structure recited 
	NOTE:  The Examiner is interpreting the claim as the cable is supplying energy for enabling transmission of the temperature values wirelessly.  No consideration of a pressure value is being considered with respect to the limitations of claim 1. 

   Re claim 1, claim lines 7-8:  It is not clear how the pressure values are transmitted wirelessly given that there does not appear to be a structure that is producing a pressure value.  The pressure value cannot be transmitted if the pressure value cannot be generated because the device for generating the pressure value does not exist.
NOTE:  The Examiner is interpreting the claim as transmitting only the temperature values wirelessly.  No consideration of a pressure value is being considered with respect to the limitations of claim 1. 

NOTE:  Not all the claims depended from claim 1 are covered by this rejection.  Claim 2, which positively recites a unit capable of measuring a pressure, corrects the deficiency of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0233808 (Motoyoshi et al.) in view of US 2005/0130605 (Karschnia et al.).
   With respect to the limitations of claim 1, Motoyoshi et al. disclose a oscillating type physical property measuring apparatus configured for determining a density of a medium (4) located in a container (containment vessel shown in Figure 1), comprising:
      a first sensor unit for determining a temperature of the medium and, using a first sensor element (3), to register the temperature of the medium and determine corresponding temperature values (paragraph [0022], lines 5-7), wherein the first sensor unit is configured to transmit the temperature values wirelessly (paragraph [0064], lines 3-7); and
      a density measuring apparatus with an electronics unit and at least one oscillatable unit at least partially exposed to the medium (paragraphs [0001] and [0008]); wherein the electronics unit excites the oscillatable unit (2) to execute mechanical oscillations with an oscillation frequency dependent on at least the density and the temperature of the medium (paragraphs [0030]), and is configured to receive the temperature values of the medium transmitted wirelessly from the first sensor unit paragraphs [0031] and [0064]).  Motoyoshi et al. fail to disclose a cable that supplies energy for enabling transmission of the temperature values wirelessly, wherein energy is only supplied via the cable and the temperature values are only transmitted wirelessly.
   Karschnia et al. disclose a process control system that utilizes wireless transceivers within field devices (14) that are powered separately.  Karschnia et al. disclose that each field device is powered by a power supply that is separate from the communications path (paragraph [0019], lines 5-11), such that data is transmitted wirelessly and the power is supplied to the field devices from a variety of different means, such as standard plant-wide power, i.e. a wall outlet providing conventional 120 AC power, and the like, a single charged wire, or and various other power sources (paragraph [0020], lines 10-14) 
Modifying Motoyoshi et al. to utilize a cable to supply energy for enabling transmission of the temperature values wirelessly, wherein energy is only supplied via the cable and the temperature values are only transmitted wirelessly would have been obvious to one of ordinary skill in the art as this type of set up becomes more versatile and with a lower cost (paragraph [0020], lines 3-10 and 18-24).

  With respect to the limitation of claim 4, the combination (Motoyoshi et al.) appears to disclose that the density measuring apparatus is configured to output the ascertained density values via an electrical current signal (piezoelectric sensor (14) converts mechanical energy via oscillator to an electrical output representing the density, which in turn is transmitted to main unit (100)).

   With respect to the limitation of claim 13, the combination (Motoyoshi et al.) appears to disclose that the oscillatable unit of the density measuring apparatus and the electronics unit of the density measuring apparatus are arranged in a shared housing (the probe housing (1) contains the oscillatable unit of the density measuring apparatus, but the main unit (100) may be arranged in the probe (1) - paragraph [0064], lines 7-8).


Claims 1-2, 4-5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,845,663 (Lopatin et al.) in view of US 7,765,867 (Schaffer et al.) and US 2005/0130605 (Karschnia et al.).
   With respect to the limitations of claim 1, Lopatin et al. disclose a oscillating type physical property measuring apparatus configured for determining a density of a medium (2) located in a container (3) (Figure 1), comprising:
      a first sensor unit (13) for determining a temperature of the medium and, using a first sensor element, to register the temperature of the medium and determine corresponding temperature values (col. 5, lines 31-34), wherein the first sensor unit is configured to transmit the temperature values (col. 5, lines 32-34); and
      a density measuring apparatus (1) with an electronics unit (7) and at least one oscillatable unit (4) at least partially exposed to the medium (col. 4, lines 54-58); wherein the electronics unit excites the oscillatable unit (2) to execute mechanical col. 5, lines 6-10 - temperature affects the oscillation behavior of the oscillation element, which depends on the density - col. 1, line 65 through col. 2, line 12), and is configured to receive the temperature values of the medium transmitted from the first sensor unit; and based at least on the received temperature values and the oscillation frequency, to determine and output density values (col. 5, line 65 through col. 6, line 2 - Figure 3).  Lopatin et al. fail to disclose that the first sensor unit and density measuring apparatus transmit signals wirelessly.
   Schaffer et al. disclose a transmitter for providing information on density of a fluid.  Other measured parameters of the fluid include temperature.  Schaffer et al. disclose utilizing wireless communication (col. 8, lines 27-38).  Modifying Lopatin et al. with wireless transmission means would have been obvious to one of ordinary skill in the art as a means of reducing wiring and mounting costs (col. 8, lines 36-38).  The combination of Lopatin et al. in view of Schaffer et al. fails to disclose a cable that supplies energy for enabling transmission of the temperature values wirelessly, wherein energy is only supplied via the cable and the temperature values are only transmitted wirelessly.
   Karschnia et al. disclose a process control system that utilizes wireless transceivers within field devices (14) that are powered separately.  Karschnia et al. disclose that each field device is powered by a power supply that is separate from the communications path (paragraph [0019], lines 5-11), such that data is transmitted wirelessly and the power is supplied to the field devices from a variety of different means, such as standard plant-wide power, i.e. a wall outlet providing conventional 120 paragraph [0020], lines 10-14) 
Modifying the combination to utilize a cable to supply energy for enabling transmission of the temperature values wirelessly, wherein energy is only supplied via the cable and the temperature values are only transmitted wirelessly would have been obvious to one of ordinary skill in the art as this type of set up becomes more versatile and with a lower cost (paragraph [0020], lines 3-10 and 18-24).

   With respect to the limitations of claim 2, the combination (Lopatin et al.) further disclose a second sensor unit (14) for determining a pressure of the medium and, using a second sensor element, register the pressure of the medium and determine corresponding pressure values, wherein the second sensor unit is configured to transmit the pressure values (col. 5, lines 31-34); and wherein the electronics unit (7) of the density measuring apparatus is configured to receive the pressure values of the medium transmitted wirelessly from the second sensor unit and, based on the received pressure values, received temperature values, and the oscillation frequency, determine and output density values.
   Schaffer et al. also disclose a sensor unit (7) for measuring the pressure of the fluid.  Schaffer et al. again disclose utilizing wireless communication (col. 8, lines 27-38).  Modifying Lopatin et al. with wireless transmission means would have been obvious to one of ordinary skill in the art as a means of reducing wiring and mounting costs (col. 8, lines 36-38). 

piezoelectric sensor converts mechanical energy via oscillator to an electrical output representing the density, which in turn is transmitted to evaluation unit (7)).

	   With respect to the limitation of claim 5, the combination appear to disclose all of the limitations of the base claim including providing an electrical current signal.  The combination, however, fails to explicitly disclose that the current signal is a 4 to 20 milliamp electrical signal.  The Examiner argues that this level of current is a choice of design that would be obvious to one of ordinary skill in the art as the 4-20 milliamp current loop is the dominant standard in the process control industry because it is better for traveling long distances and is less sensitive to background noise (Precision Digital reference used as a teaching reference).  Moreover the courts have ruled "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

   With respect to the limitation of claim 7, the combination appear to disclose that the first sensor unit and/or the second sensor unit and the electronics unit of the density measuring apparatus are configured to enable a first point-to-point connection between the electronics unit and the first sensor unit for wireless transmission of the temperature values and/or a second point-to-point connection between the electronics unit and the Schaffer et al. appear to utilize point-to-point connection since the wireless transmission appears between two fixed points, the sensor(s) (7, 49) and the signal processing unit (45).  The disclosure does not appear to disclose any data or packet formatting, which would not be indicative of point-to-point connection).

   With respect to the limitation of claim 8, the combination appear to disclose that the electronics unit of the density measuring apparatus is further configured to establish the first point-to-point connection to the first sensor unit or the second point-to-point connection to the second sensor unit to receive the temperature values or the pressure values (Schaffer et al. appear to utilize point-to-point connection since the wireless transmission appears between two fixed points, the sensor(s) (7, 49) and the signal processing unit (45).  The disclosure does not appear to disclose any data or packet formatting, which would not be indicative of point-to-point connection).
     
   With respect to the limitation of claim 9, the combination appear to disclose that the electronics unit of the density measuring apparatus is further configured to establish the first point-to-point connection to the first sensor unit and the second point-to-point connection to the second sensor unit in parallel to receive the temperature values and the pressure values  (Schaffer et al. appear to utilize point-to-point connection since the wireless transmission appears between two fixed points, the sensor(s) (7, 49) and the signal processing unit (45).  The disclosure does not appear to disclose any data or packet formatting, which would not be indicative of point-to-point connection.  Additionally, the combination appears to disclose that the parameters can be received by the signal processing unit in parallel.  The disclosure does not appear to suggest that the parameters of the various sensing unit cannot be received simultaneously).  

   With respect to the limitation of claim 10, the combination (Lopatin et al.) appears to disclose that the density measuring apparatus is further configured in a master operation to receive the temperature values of the medium transmitted wirelessly from the first sensor unit and/or the pressure values of the medium transmitted wirelessly from the second sensor unit.  The control/evaluation unit (7) acts as the density determination unit and receives signals from the oscillating structure as well as the temperature and pressure sensing units.

   With respect to the limitation of claim 13, the combination (Lopatin et al.) appears to disclose that the oscillatable unit of the density measuring apparatus and the electronics unit of the density measuring apparatus are arranged in a shared housing.  The drawings presented appear to show a general representation of the internal structure of the device (1).  The disclosure recites that the vibration/density sensor as well as the temperature and pressure sensors deliver their measurements to the control/evaluation unit (7), which appears to be part of the device (1).  The disclosure does not appear to suggest that the control/evaluation unit (7) is remote from the rest of the device, such that a shared housing would be likely.  Alternatively, providing a shared a housing to contain all of the electronics and the density sensor would be obvious to .

   
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,845,663 (Lopatin et al.) in view of US 7,765,867 (Schaffer et al.) and US 2005/0130605 (Karschnia et al.) as applied to claims 1 and 2 above, and further in view of US 2017/0238126 (Zhao et al.).
   With respect to the limitation of claim 3, the combination of Lopatin et al. in view Schaffer et al. and Karschnia et al. discloses all of the limitations of the base claims.  The combination, however, fails to disclose the first sensor unit and/or the second sensor unit are/is further configured to transmit at least one of the temperature values and/or the pressure values wirelessly according to a Bluetooth standard or a variant based on the Bluetooth standard.
   Zhao et al. disclose a sensor for acquiring sensing data, such as temperature and humidity, and utilizing a sensing data encapsulation module for encapsulating the sensing data into a payload data segment and using Bluetooth to broadcast the data (Abstract).  Modifying the combination to utilize a communication protocol, such as Bluetooth, to transmit data wirelessly would have been obvious to one of ordinary skill in the art as a means of solving technical problems of low transmission efficiency (Abstract, last sentence).


      Zhao et al. disclose a sensor for acquiring sensing data, such as temperature and humidity, and utilizing a sensing data encapsulation module for encapsulating the sensing data into a payload data segment of a Bluetooth broadcast data packet and broadcasting the data packet (Abstract).  Modifying the combination to utilize the temperature and/or pressure variables as data packets for transmitting data wirelessly would have been obvious to one of ordinary skill in the art as a means of solving technical problems of low transmission efficiency (Abstract, last sentence).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,845,663 (Lopatin et al.) in view of US 7,765,867 (Schaffer et al.) and US 2005/0130605 (Karschnia et al.) as applied to claims 1 and 2 above, and further in view of US 6,930,609 (Florenz et al.) and US 8,029,731 (Krause et al.).
   With respect to the limitation of claim 11, the combination of Lopatin et al. in view of Schaffer et al. and Karschnia et al. discloses all of the limitations of the base 
   Florenz et al. disclose a device for transmitting data between a sensor (7) and an analyzer unit (5), wherein a first processing unit (6) within the analyzer unit (5) is a master processor; and a second processing unit (8) located within the sensor (7) is a slave processor.  The master processing unit (6) is further connected to an auxiliary device (13), such as a personal computer, for adjusting or testing and/or operating the device (col. 4, lines 40-44 and 49-52) (By having the auxiliary device  controlling the operation of the device (1) suggests that the processor/controller of the auxiliary device is providing instructions to the master processing unit (6), which in this instance would be operating in a slave capacity, i.e. taking instructions/orders from an external device).  Modifying the combination to allow the density measuring apparatus to operate in a slave operation from an external device would have been obvious to one of ordinary skill in the art as means of allowing for adjustment of the sensing device in order to provide accurate sensing functions.  The combination fails to disclose that communication the between the external device and the density measuring apparatus occurs wirelessly.  
   Krause et al. disclose a device for measuring/determining a physical quantity of a medium utilizing a sensor part (2) and an electronics part (3) located within a housing (7).  The electronics part (3) further wirelessly communicates with a remote control point (8) acting as an external device (col. 3, lines 59-63 and col. 4, lines 15-19).  Modifying the combination to allow wireless communication between the external device and the electronics part of the density measuring apparatus would have been obvious to one of col. 4, lines 16-19). 

   With respect to the limitation of claim 12, the combination (Florenz et al.) appears to disclose that the density measuring apparatus is further configured to switch between the master operation for receiving the temperature values and/or the pressure values and the slave operation (first processing unit (6) within the analyzer unit (5) is a master processor by receiving data from the sensor (7); and acts in a slave condition by receiving instructions/orders from auxiliary device (13), such as a personal computer, (col. 4, lines 40-44 and 49-52)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art to US 9,651,184 (Crombie et al.) also appears to utilize a field device (14) connected with a cable (52) that only supplies power; and the field device only communicates wirelessly.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856